Title: To George Washington from Major General Lafayette, 11 January 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


  
    on Board of the Alliance of[f] Bostonthe 11th january 1779
  
The Sails are just going to be hoisted, My dear General, and I have But the time of taking my last leave from you—I may now be Certain that Congréss did not intend to Send Any thing more By me—The Navy Board, and Mister Nevill write me this very morning from Boston that the North River is passable, that a gentleman from Camp Says he di’nt hear of any thing like an express for me—all agree to be Certain that Congress think I am gone, and that the Sooner I’ll go will be the Better.
Farewell, my dear General, I hope your french friend will ever be dear to you, I hope I Schall Soon See you again, And tell you myself with what emotion I now leave the Coast you inhabit, and with what affection, and Respect I’ll for ever be, my dear General Your Respectfull and Sincere friend
  
    lafayette
  
  
be So kind as to present My Respects to Mrs washington and my Compliments to all the family.
  
